DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant's election with traverse of species of the Compound 1-2-2 or Formula 1-2 in the reply filed on March 21, 2022 is acknowledged.  The traversal is on the ground(s) that the field of technology is related and an expense would be imposed with multiple applications and patents.  This traversal is not found persuasive because of the reasons of record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the compounds has different structure and/or atoms.  Different considerations also are required under 35 USC 101, 102, 103, 112, and nonstatutory double patenting.  A vast array of chemicals would fall within the limitations of the present generic claims.
The requirement is still deemed proper and is therefore made FINAL.  The applicant apparently indicates that claims 1-20 encompass the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2017/0141323).
Miyazaki teaches an organic light-emitting device (OLED) with first and second layers as well as an organic emission  layer in-between [Abstract].  A condensed organic compound may include the following formula in which Z31 may be Formula 2A [0050, 0051]:

    PNG
    media_image1.png
    252
    393
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    90
    378
    media_image2.png
    Greyscale

Z24 may be a cyano group [0051].  The CN in Formula 2A would constitute an electron-withdrawing group.  (See claim 15 in the present application.)
	Other claim limitations are taught as well.  With respect to claims 2 and 3, the reference teaches a hole transport region, hole injection layer, emission layer, and electron blocking layer [0006, 0157-0160].  With respect to claim 4, the reference teaches  a thermally activated delayed fluorescence (TADF) dopant [0150].  With respect to claim 5, amounts are taught [0151].  With respect to claim 6, host materials are taught [0075].   With respect to claim 7, LUMO levels ae taught [0074-0077].  With respect to claim 8, electron transport materials are taught [0198-0203].  With respect to claims 9-20, Miyazaki teaches Formulas 1 and 2A as discussed above.
	Miyazaki does not appear to explicitly teach the presently elected Formula 1-2.
	Still, Miyazaki teaches Formula 1 with the substituent of Formula 2A which together includes the biphenyl group of presently claimed Formula 1-2.  The Formula 2A in reference formula also may be substituted with the electron-withdrawing group of CN.
	It would have been obvious for an organic light-emitting device (OLED) with first and second layers as well as an organic emission layer in-between, as taught by Miyazaki, to have a  condensed organic compound, as also taught by Miyazaki, because the reference is directed to layered OLED devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Allowable Matter
	None of the prior art references, alone or in combination, teaches or suggests Compound 1-2-2.  Unexpectedly better results are seen in Example 4 at p. 128 of the present Specification.
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761